DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/30/2021 has been entered.

Status of the Claims
Claims 8, 15 have been amended, claims 8-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application 16/398552.  Although the claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) processing Boolean query and matching the query to AND or OR index by means of hashing and similarity calculations. 
The limitations determining documents for a query, computing similarity for the documents and the query, computing hash values for the documents and the query as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “receiving” in the context of this claim encompasses the user manually receiving an inquiry, “determining” a set of document that are ether optional or required and calculating identifier (hash) and determining similarity between the documents and the request, which covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “receiving”, “determining” , “computing” and “returning” in the context of this claim encompasses the user thinking which documents are most similar to the inquiry. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the “determining” and “computing” and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims recite similar elements have been fully considered and do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. For example the dependent claims recite determining document identifier and expand of hash and similarity calculations and do not provide significantly more than the identified abstract idea and do not meaningfully limit the claim.
Claims 8-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-10, 12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 8,166,021) in view of STOICA et al. (US 2017/0161375) and in further view Su et al. (US 2016/0188619) and of Ryger et al. (US 2015/0310005).

Regarding claim 1, Cao teaches a system, comprising: a processor; and a memory containing a program which when executed by the processor performs an operation comprising: 
receiving a query specifying an AND condition and an OR condition (C23L16-19, 45-47, C29L1-5); 
determining, based on an AND index structure, a set of documents, of a plurality of documents in a corpus, satisfying the AND condition of the query (C16L22-24, 44-49, C25L55-59, C26L22-24,67-68 where "index server assigned to the AND nodes" is an AND index); 
computing a query similarity score for a first document in the set of documents (C16L34-47, C31L43-53 “generate a phrase relevance score for a document with respect to a phrase”), comprising: 
computing a first hash value for the OR condition of the query  (C14L65-67 as “each phrase” is hashed, C15L13-15, C16L1-3) (see NOTE); 
determining a second hash value for the first document, wherein the second hash value is specified in an OR index (C14L65-67 as “each phrase” is hashed, C15L13-15, C16L1-3 i.e. hash lookup requires comparison of two hashes) (see NOTE); 
computing a first similarity score for the first document (C16L34-47, C31L43-53 “generate a phrase relevance score for a document with respect to a phrase”) 


returning an indication of the first document and the query similarity score as responsive to the query (C31L50-59).

NOTE Cao teaches that every phrase is hashed and “phrase relevance score of the document with respect to each phrase of the query that the document contained” is determined.  Thus, it is reasonable to conclude that if every phrase is hashed then all phrase in different shards (AND and OR indices) as well as the query itself are obviously hashed and further obvious in view of STOICA as indicated below.
Still, Cao does not explicitly teach, however STOICA discloses computing a first similarity score for the first document based at the second hash value ([0064], [0066], [0082], [0092]);
computing a relative similarity score for the first document based on the first hash value and the second hash value  ([0064], [0066], [0082], [0092]).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao to compute similarity score based on hash value as disclosed by STOICA.  Doing so would provide location information stored in the index with minimal computing resources and provide the speed and efficiency with which the engine responds to a query for documents (STOICA [0092], [0109]).

Cao does not explicitly teach, however Su discloses upon determining that the relative similarity score exceeds a defined threshold, computing the query similarity score by adding a weight a
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao to compute relative similarity score exceeds a predefined threshold as disclosed by Su.  Doing so would enhance conventional query techniques and improve the relevance of the suggestions with respect to the query terms intended by the user (Su [0009]).

Cao as modified by Su explains a well-known concept of LSH or Locality-Sensitive Hashing as shown in [0065] and Notes on prior art above.  Su teaches “in some implementations, appearances of certain features may be considered more important and may be enlarged by a multiplying factor (i.e., weighted)” [0077].  Thus, although Su doesn’t explicitly teach that the similarity is weighted by the OR condition, it is obvious variation to the already disclosed weighing similarity by some other boost factor as shown in [0094].
Thus, to merely obviate such statement Ryger discloses weight associated with the OR condition [0088], [0149].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Cao to include a weight value for the OR condition as disclosed by Ryger.  Doing so would improve relevancy ranking and allowing scoring that better matches the user’s intention (Ryger [0102], [0155]).

Claim 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.



Regarding claims 10 and 17, Cao as modified teaches the system and the method, wherein the query specifies a plurality of AND conditions, wherein the determined set of documents satisfy each of the plurality of AND conditions, wherein determining the set of documents comprises: 
generating a search query including an indication of each of the plurality of AND conditions specified in the query (Cao C15L11-15, C24L1-50, C29L1-67); 
processing the search query against the AND index (Cao C16L1-3, C26L18-24); and receiving, from the AND index, the set of documents comprising the document ID of each document in the set of documents (Cao C26L44-49, 66-67, C28L36-44, C31L14-21, STOICA [0047]).

Regarding claims 12 and 19, Cao as modified teaches the system and the method, the operation further comprising prior to computing the similarity score for the first document: 
receiving a document identifier (ID) for the first document from the OR index (Cao C26L 59-61, C30L59-63, STOICA [0047]); and 
determining that the document ID for the first document is included in the set of documents (Cao C32L5-17, 25-26, STOICA [0047]).

Claim 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. as modified and in further view of Liddy et al. (US 5,963,940).

Regarding claims 13 and 20, Newman as modified teaches the system and the method, the operation further comprising: 
receiving a document identifier (ID) for a second document of the plurality of documents in the corpus from the OR index (Cao C26L 59-61, C30L59-63).
Newman as modified does not explicitly teach, but Liddy discloses 
determining that the document ID for the second document is not included in the set of documents (Liddy C22L42-44 “IF a query term does not match with any one of the index terms for a document”); 
refraining from computing a query similarity score for the second document (Liddy C22L42-49 as in “no PTS score is generated based on the query term”, where PTS score is one of the “five individual measures of similarity (scores) between the query and a given document”); and 
refraining from returning the second document as responsive to the query (Liddy C24L64-67 – C25L1-15 “cutoff criteria on a ranked list of relevant documents for individual queries based on the similarity of documents to queries”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Newman as modified to refrain from computing a query similarity score as disclosed by Liddy.  Doing so would enable improved query processing efficiency (Cao C6L2).

Regarding claim 14, Newman as modified teaches the system of claim 8, wherein the AND index and the OR index are generated (Cao C26L13-32, 59-67) during a preprocessing phase of the plurality of documents in the corpus (Liddy F3:80 C9L1-7, C29L29). 

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the Double Patenting rejection. 

Response to Arguments
Applicant’s arguments, filed 03/15/2021, in regard to the presently amended claims, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	April 5, 2021